Taking, first, the record title. The plaintiffs and defendants derive title from a common grantor, Franklin T. Ives, who, in 1907, owned a tract of land bounded north on land of one Berberich, east on land of Peck, south on Wall Street, and west on Dayton Place. On March 22d 1907, by three quit claim deeds he divided the tract into three lots described therein as follows:
One lot, quit claimed by plaintiffs' Exhibit 2 to Rollin L. Ives, is described as follows: "Beginning at the *Page 87 
southwest corner of land of Martin Berberich on Dayton Place, running southerly on line of Dayton Place . . . to land of releasor, thence turning at right angles the boundary line to continue easterly along other land of releasor to land of Charles and Carlos Peck and along Pecks line northerly to land of Martin Berberich — thence along Berberich land to place of starting."
The lot next southerly, quit claimed by plaintiffs' Exhibit 8 to Frank H. Ives, is bounded as follows: "Beginning at a point eighty feet south form the southwest corner of land of Martin Berberich on Dayton Place, and running thence southerly to a point ninety-one feet therefrom, thence turning east at right angles to said street and running easterly to land of Charles and Carlos Peck along other land of releasor, thence running northerly along line of said Peck Brothers to a point opposite the starting point, and thence westerly at right angles, or parallel to southern boundary, west to place of starting, making the lot 91 feet on Dayton Place and leaving lot 80 feet front intervening said lot and lot of Martin Berberich." This is the lot to which the plaintiffs now claim title.
The third most southerly lot was quit claimed by plaintiffs' Exhibit 11 to Wesley E. Ives, and described thus: "Beginning on land of releasor on Dayton Place, at a point one hundred and seventy-one feet from the southwest corner of the land of Martin Berberich, thence running along line of Dayton Place south to Wall Street and easterly along line of Wall Street to land of Charles and Carlos Peck, thence northerly along line of Pecks land to a point opposite the starting point, thence westerly along releasor's land directly to point of starting — leaving two lots of 91 and 80 feet respectively — between lot herein conveyed and land of Martin Berberich." The defendants are the record *Page 88 
owners of this lot. Franklin T. Ives reserved to himself the life use of each of these three lots, and it appears from the exhibits of receipts of transfer tax that he died prior to April 22d 1910.
We think three things are apparent at the outset: first, that these three contemporaneous deeds must be construed harmoniously; second, that the southerly boundary line of the Frank H. Ives lot is plainly described as running easterly from a given point at right angles to Dayton Place; third, that the boundaries of the Wesley E. Ives lot are not described by measurements. Tracing the record title of the plaintiffs, we find that Frank H. Ives held the lot conveyed to him until March 1st, 1921, when he conveyed to one Cloonan, by warranty deed, subject to a mortgage, a lot bounded as follows: "North by land of Adelard Dupuis et al.; east by land of Patrick McMahon; south by land of Max Cherniack" (the defendants' immediate grantor); "west by Dayton Place." On April 8th, 1921, Cloonan conveyed the same lot by the same description, subject to the same mortgage, to the plaintiffs.
The description of the lot conveyed by these two deeds last mentioned is indefinite. It does, however, locate the south boundary as on land of Cherniack, and we now trace Cherniack's record title from Wesley E. Ives, who conveyed to Rollin S. Ives April 7th, 1911, describing the lot as bounded "North on land of Frank H. Ives; east on land of Elizabeth W. Peck; south on Wall Street; and west on Dayton Place. Being the same premises conveyed to grantor by F. T. Ives and recorded," etc. This identification of the lot conveyed with Wesley's original portion, makes it certain that the bound "north on land of Frank H. Ives" is the original boundary running easterly at right angles to Dayton Place. On October 25th, 1919, Rollin *Page 89 
S. Ives conveyed the premises to one Reader, and bounded the same "North on land of Frank H. Ives; east on land of Emma E. Denham . . . forty feet (40); south on Wall Street eighty feet (80); west on Dayton Place ninety feet (90) or as otherwise bounded as of record may appear." The measurements on Wall Street and Dayton Place are consistent with the dimensions of the original Wesley Ives lot; but because Wall Street runs northeasterly from Dayton Place, a forty-foot east boundary on land of Emma E. Denham would be inconsistent with the original deed to Wesley, and with Wesley's deed to Rollin, for it would carry the northeast corner of the premises north of the original north boundary running at right angles to Dayton Place, and would make it run in a northeasterly direction from Dayton Place more nearly in the line of the old stone wall.
So far as the record title is concerned, this deed of October 25th, 1919, is the first indication of any claim on the part of the defendants' grantors to any part of the original Frank H. Ives lot. But if Rollin S. Ives made any such claim in 1919, he was not willing to warrant it by asserting it unqualified in this deed, or to make any adverse claim on the record which was inconsistent with the description of the premises in the deed from Wesley by which he, himself, had taken title, for he adds the alternative phrase, "or as otherwise bounded as of record may appear"; thus incorporating by reference the original description of the Wesley lot.
Reader, within a week, conveyed by warranty deed to Swiatek by the same description of bounds and measurements, "or however otherwise bounded and described as of record may appear"; and Swiatek, April 6th, 1920, conveyed by warranty deed to Cherniack *Page 90 
by the same description with the same alternative reference to the prior deeds of record.
It thus appears that between October 25th, 1919, and April 6th, 1920, the defendants' predecessors in title put on record the claim that the east bound of the premises conveyed was forty feet in length, and then washed their hands of any responsibility for making it by the alternative description above quoted. Cherniack, on August 19th, 1921, conveyed the premises to the defendants by the metes and bounds last quoted, but without any qualification, so that the defendants' claim was first unqualifiedly asserted of record, in August, 1921, after the plaintiffs had taken title from Cloonan in April, 1921.
We are of opinion that on the face of the exhibits the record title to the premises north of the original south boundary line of the lot conveyed by Franklin T. Ives to Frank H. Ives, is in the plaintiffs.
The finding that the old stone wall is the true boundary line between the plaintiffs' and defendants' lots, has no other support in the deeds introduced in evidence than the description of the east bound of the defendants' lot as forty feet in length; and this, as already pointed out, is inconsistent with the alternative description incorporated by reference in the same deeds. The Cherniack deed to the defendants, being later in date than the plaintiffs' deed from Cloonan, is of no importance in so far as it purports to convey more land than was conveyed to Cherniack by the Swiatek deed, because there is no finding that Cloonan had been ousted of his actual or constructive possession as holder of the record title down to the original boundary line running at right angles to Dayton Place, at the time he deeded to the plaintiffs.
The finding of the trial court, that "all of the land included in the boundaries of the defendants' deed was *Page 91 
located south of said stone wall and on land which had been used in connection with the house located upon the defendants' land continuously for more than thirty-five years," is not a finding that all of the land south of the stone wall had been continuously, adversely, openly and exclusively used by the defendants and their predecessors in title for fifteen years or more before the date of the trespass complained of. The finding falls very far short of a finding of adverse possession for the statutory period. And we may add that we discover nothing in the testimony or exhibits which would have justified such a finding of adverse possession. There was testimony that the stone wall had been there thirty-five years, and that would carry it back far beyond the original division of the whole tract by Franklin T. Ives in 1907. The wall is not mentioned in any of the deeds, and could have no possible significance as a boundary until the division of the tract in March, 1907. Even then Franklin T. Ives reserved to himself the life use of the whole tract, and hence no adverse possession by one of his grantees against another could begin until his death, and the date of his death is not fixed otherwise than by State treasury receipts dated April 18th, 1910, acknowledging payment of transfer tax received from his estate. It does not affirmatively appear that fifteen years had elapsed after Franklin T. Ives' death, and before this action was brought in June, 1923. The testimony tending to show possession of any kind by any of the defendants' predecessors in title was quite insufficient to establish adverse possession. One witness testified that the stone wall was "treated as a boundary line," but for how long he did not remember. Scotnickie and Kowalski testified that they bought the land as forty feet on the east bound, and that there were clothes poles on the locus in dispute when they bought it. None of the *Page 92 
defendants' predecessors in title were called as witnesses. We are of opinion that the trial court erred in settling title to the land south of the stone wall and north of the original right angled boundary, in the defendants.
It does not follow that the plaintiffs were entitled to judgment on the first count, which sounds in trespass. In actions of that character, the plaintiff must prove either that he was in actual, exclusive possession of the locus, or that he was in constructive possession by virtue of title and absence of actual exclusive possession by another. Radican v. Hughes,86 Conn. 536, 545, 86 A. 220. The two defendants testified that they were in possession of the locus under a claim of ownership and right to exclusive possession before they began to build the garage in question, and although there is a conflict of evidence as to the exclusive character of their possession, the court has found that they were in exclusive possession, and we cannot disturb that finding so made.
The finding is corrected by erasing paragraphs six, eight and nine. The conclusions of law embodied in paragraphs two and ten are found to be unsupported by the evidence. Costs in this court to be taxed in favor of the plaintiffs.
   There is error, the judgment is set aside and the cause remanded with direction to enter judgment for the defendants on the first count of the complaint, and on the second count to enter judgment quieting and settling the title to all of the premises north of the south boundary of the lot described in plaintiffs' Exhibit 8, in the plaintiffs.
In this opinion the other judges concurred.